The interlocutory order, dated July 26, 1923, entered in the action brought by appellant against respondent, for the purpose of procuring a decree of divorce, after awarding to appellant the custody of the then minor son of the parties, adjudged that respondent pay to appellant the sum of fifty dollars a month for the period of ten years, for the support and maintenance of the child. This portion of the order is definite and complete in itself, and is followed by a paragraph of the order directing that appellant create a trust fund "for the use and benefit of plaintiff and said minor son," in the amount of two thousand dollars, of which five hundred dollars should be paid into the fund by respondent, on or before July 19, 1924, the entire two thousand dollars to be paid into the fund by July 19, 1927. The order further provided that the fund so deposited should be held in trust by the bank or trust company having custody thereof, for the care, maintenance and education of the child, and should "not be disturbed or dissipated until the 10th day of August, 1933," unless the child should become sick, or upon the happening of another contingency hereinafter referred to.
The order then provided that, after August 10, 1933, *Page 293 
appellant might withdraw the fund in annual installments of five hundred dollars, and use the same for the education and maintenance of the child, any balance remaining in the fund after August 10, 1937, to be turned over to the son.
The order further provided that, in the event of the death of the son before the expenditure of the trust fund, appellant
". . . shall immediately, upon proof of such death, be entitled to withdraw all moneys then remaining in said trust fund as her own and separate property, and to use the same as she sees fit, without accounting therefor."
The order further provided that, in case the respondent should
". . . fail or neglect during any month to pay plaintiff the sum of Fifty Dollars ($50) per month for the support and maintenance of said son, plaintiff shall be entitled, upon making affidavit of such fact, to withdraw the sum of $50.00 from the trustee, and thereupon it shall be the duty of said defendant to replace said money so withdrawn."
It is also adjudged in the order that
". . . upon the creation of said trust fund said defendant shall be entitled to receive from plaintiff quit claim deeds to all of the community property of said parties, said deeds to be signed and acknowledged by plaintiff and delivered in escrow in a bank or trust company in the city of Seattle, or San Francisco, to be designated by plaintiff, and to be delivered to said defendant by said bank or trust company when said defendant shall have deposited in said bank in trust for the use and benefit of plaintiff and said minor son the sum of Two Thousand Dollars ($2,000)."
The interlocutory order was subject to criticism, in that it did not finally and immediately dispose of the community rights and property of the parties, but the order was not appealed from, and must now be considered *Page 294 
as it was written. Pursuant to this order, the respondent herein was to pay fifty dollars per month, save when the minor was with respondent, until August, 1933, and there seems to be no dispute but that respondent should have paid to appellant $6,050, under this portion of the decree, of which respondent paid only approximately five thousand dollars. Respondent paid into the trust fund no more than five hundred dollars, and when he failed to make the payments of fifty dollars per month, appellant availed herself of the right given her by the interlocutory order, and drew out this five hundred dollars at the rate of fifty dollars per month, during the months when respondent failed to pay her the monthly support money. Respondent failed to replace the five hundred dollars, as under the order he was bound to do, and it must consequently be held that respondent never, to any extent whatever, complied with the order that he establish the trust fund.
As the interlocutory order referred to the community property of the parties, but made no disposition thereof, other than as above mentioned, this property remained the common property of the parties. The only property of that character with which we are concerned is the real estate referred to in the majority opinion. Appellant owned a half interest in this property as her community right, and her title has never been divested. Under the interlocutory order, the divesting of her title and the vesting thereof in respondent was dependent upon the payment by respondent of the sum of two thousand dollars into the trust fund. The monthly payments of fifty dollars, which, under the terms of the interlocutory order, respondent was to make, had nothing to do with the divesting of appellant's title to the community property. That title was to be conveyed to respondent only *Page 295 
when he paid into the trust fund the full sum of two thousand dollars. Appellant's title, then, to the community property was never divested; and, as it cannot be held that respondent ever obtained title by adverse possession, or by any other method, appellant still owns her interest in the property, which she now seeks to establish by judicial decree.
It clearly appears from the record that appellant at all times valued her interest in this community property at two thousand dollars, and apparently the trial court, in the divorce action, adopted this valuation and provided for the conveyance of her interest in the property upon payment by respondent into the trust fund of two thousand dollars in money. Respondent failed to establish the trust fund or any portion thereof. Appellant never received that consideration, or any other, for her interest in the community property, her title thereto has never been divested, and it still belongs to her. She is entitled to a decree quieting her title to an undivided one-half interest therein.
In view of all the circumstances and of the equities of the case, and particularly in view of appellant's long delay in asserting her rights, I am in accord with the majority in holding that appellant is not entitled to an accounting concerning the income received by respondent from the property, viewed in the light of the income from the property and the sums disbursed by him for the protection thereof.
I therefore concur in the majority opinion.